DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to applicant’s amendment received on January 25th 2021.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 8,205,777; “Nishikawa”) in view of Albanese (US 4,483,783)
Regarding claim 1, Nishikawa discloses a combustion powered fastener driving tool (100; Fig. 1) comprising:
a housing assembly (14) including a main compartment assembly (4; Fig. 1) and a handle assembly (11) extending from the main compartment assembly (4; Fig. 1), said housing assembly (14) configured to removably receive (col. 5 ll. 44-45) a combined fuel supply (30) and clean lubricant supply container (7) containing a mixture of hydrocarbon fuel (col. 5 ll. 25 discloses propane being the fuel. Propane is a hydrocarbon) and a clean lubricant (col. 5 ll. 25-27);
19) assembly positioned in the housing assembly (14; Figs. 1, 2);
a fastener supply assembly (13) configured to receive fasteners (col. 3 ll. 50-51) and supported by the housing assembly (14; Figs. 1, 2);
a fastener driving assembly (10) positioned in the housing assembly (14; Figs. 1, 2);
a trigger mechanism assembly (12) supported by the handle assembly (11; Figs. 1, 2); and
a workpiece contact element assembly (21) supported by the housing assembly (14; Figs. 1, 2).
Nishikawa fails to disclose wherein the clean lubricant includes a light mineral based oil that does not gel or solidify with time under the combustion powered fastener driving tool conditions; and wherein the mixture incudes an amount of the light mineral based oil determined by a viscosity of the light mineral based oil.
However, Albanese teaches a clean lubricant includes a light mineral based oil (col. 5 ll. 4) that does not gel or solidify with time under the combustion powered automotive engine conditions (the viscosity of Drakeol 7 is 12 cSt = 70.56 SUS at 100°F (See attached NPL). Based on the mineral oil specifications disclosed in the instant application, the clean oil lubricant has a viscosity lower than 200 SUS at 100°F, in order to provide the non-gelling characteristic. If the viscosity of the Drakeol 7 disclosed in Albanese meets these requirements, it would not gel under the combustion powered engine), and wherein the mixture includes an amount of the light mineral based oil determined by a viscosity of the light mineral based oil (refer to previous sentence)..
col. 3 ll. 42-48) that would aid in the efficient operation of said engine.
Regarding claim 2, Nishikawa discloses the clean lubricant (col. 5 ll. 25-27).
Nishikawa fails to disclose the viscosity of the light mineral based oil is lower than 200 Saybolt universal second (SUS) at 100°F using the American Society for Testing and Material (ASTD) D 445 method.
However, Albanese teaches the clean lubricant is a light mineral based oil (col. 5 ll. 4) with a viscosity lower than 200 Saybolt universal second (SUS) at 100°F using the American Society for Testing and Material (ASTD) D 445 method (the viscosity of Drakeol 7 is 12 cSt = 70.56 SUS at 100°F (See attached NPL) . Based on the mineral oil specifications disclosed in the instant application, the clean oil lubricant has a viscosity lower than 200 SUS at 100°F, in order to provide the non-gelling characteristic. If the viscosity of the Drakeol 7 disclosed in Albanese meets these requirements, it would not gel under the combustion powered engine.
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the clean oil lubricant of Nishikawa by having provided the Drakeol 7, as taught by Albanese, in order to provide the engine with a lubricating cleaning agent (col. 3 ll. 42-48) that would aid in the efficient operation of said engine.
Regarding claim 3, Nishikawa in view of Albanese disclose a light mineral based oil.
However, Nishikawa in view of Albanese fail to disclose the light mineral based oil has an evaporation time lower than 200 hours per gram at 120°C.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the aforementioned evaporation time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the light mineral oil (Drakeol 7) of Albanese has very similar characteristic to Drakeol 9 and Drakeol 10. The evaporation time of the Drakeol 7 would therefore be similar to that of the Drakeol 9 and Drakeol 10. (See attached NPL).
Regarding claim 7, Nishikawa discloses a combustion powered fastener driving tool (100) combined fuel supply and clean lubricant supply container (7; col. 5 ll. 25-27) assembly comprising: 
a container (7); 
a hydrocarbon fuel in the container (7; col. 5 ll. 25-27 discloses propane being the fuel. Propane is a hydrocarbon); and
a clean lubricant in the container (7; col. 5 ll. 25-27).
Nishikawa fails to disclose wherein the clean lubricant includes a light mineral based oil that does not gel or solidify with time under the combustion powered fastener driving tool conditions.
However, Albanese teaches a clean lubricant includes a light mineral based oil (col. 5 ll. 4) that does not gel or solidify with time under the combustion 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the clean oil lubricant of Nishikawa by having provided the Drakeol 7, as taught by Albanese, in order to provide the engine with a lubricating cleaning agent (col. 3 ll. 42-48) that would aid in the efficient operation of said engine.
Regarding claim 8, Nishikawa discloses the clean lubricant (col. 5 ll. 25-27).
Nishikawa fails to disclose the viscosity of the light mineral based oil is lower than 200 Saybolt universal second (SUS) at 100°F using the American Society for Testing and Material (ASTD) D 445 method.
However, Albanese teaches a viscosity of the light mineral based oil is lower than 200 Saybolt universal second (SUS) at 100°F using the American Society for Testing and Material (ASTD) D 445 method (the viscosity of Drakeol 7 is 12 cSt = 70.56 SUS at 100°F (See attached NPL). Based on the mineral oil specifications disclosed in the instant application, the clean oil lubricant has a viscosity lower than 200 SUS at 100°F, in order to provide the non-gelling characteristic. If the viscosity of the Drakeol 7 disclosed in Albanese meets these requirements, it would not gel under the combustion powered engine.
col. 3 ll. 42-48) that would aid in the efficient operation of said engine.
Regarding claim 9, Nishikawa in view of Albanese disclose the light mineral based oil.
However, Nishikawa in view of Albanese fail to disclose the light mineral based oil has an evaporation time lower than 200 hours per gram at 120°C.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the aforementioned evaporation time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the light mineral oil (Drakeol 7) of Albanese has very similar characteristic to Drakeol 9 and Drakeol 10. The evaporation time of the Drakeol 7 would therefore be similar to that of the Drakeol 9 and Drakeol 10. (See attached NPL).
5.	Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 8,205,777; “Nishikawa”) in view of Albanese (US 4,483,783) as applied to claims 1 and 7, and in further view of Svarcas et al. (US 2008/0009428; “Svarcas”).
Regarding claim 5, Nishikawa in view of Albanese disclose the mixture of the hydrocarbon fuel and the clean lubricant.

However, Svarcas teaches the mixture of hydrocarbon fuel and clean lubricant is approximately 98% fuel and approximately 2% clean lubricant (para [0054] discloses the ration of hydrocarbon fuel to clean lubricant is 50/1 which is approximately 49/1).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the hydrocarbon-to-clean lubricant ratio of Nishikawa in view of Albanese by having provided the ratio, as taught by Svarcas, in order to provide enough of a lubricant to clean the tool, but not to interact with the combustion.
Regarding claim 6, Nishikawa in view of Albanese disclose the mixture of the hydrocarbon fuel and the clean lubricant.
However, Nishikawa in view of Albanese fail to disclose the mixture of hydrocarbon fuel and clean lubricant is approximately 99% fuel and approximately 1% clean lubricant.
However, Svarcas teaches the mixture of hydrocarbon fuel and clean lubricant is approximately 99% fuel and approximately 1% clean lubricant (para [0054] discloses the ration of hydrocarbon fuel to clean lubricant is 50/1 which is approximately 49.5/1).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the hydrocarbon-to-clean lubricant ratio of Nishikawa in view of Albanese by having provided the ratio, as taught by 
Regarding claim 11, Nishikawa in view of Albanese disclose the hydrocarbon fuel and clean lubricant.
However, Nishikawa in view of Albanese fail to disclose the clean lubricant is a light mineral based oil, and wherein the mixture of hydrocarbon fuel and clean lubricant is approximately 98% fuel and approximately 2% clean lubricant.
However, Svarcas teaches the clean lubricant is a light mineral based oil (para. [0019]), and wherein the mixture of hydrocarbon fuel and clean lubricant is approximately 98% fuel and approximately 2% clean lubricant (para [0054] discloses the ration of hydrocarbon fuel to clean lubricant is 50/1 which is approximately 49/1).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the hydrocarbon-to-clean lubricant ratio of Nishikawa in view of Albanese by having provided the ratio, as taught by Svarcas, in order to provide enough of a lubricant to clean the tool, but not to interact with the combustion.
Regarding claim 12, Nishikawa in view of Albanese disclose the hydrocarbon fuel and clean lubricant.
However, Nishikawa in view of Albanese fail to disclose the clean lubricant is a light mineral based oil, and wherein the mixture of hydrocarbon fuel and clean lubricant is approximately 99% fuel and approximately 1% clean lubricant.
However, Svarcas teaches the clean lubricant is a light mineral based oil (para. [0019]), and wherein the mixture of hydrocarbon fuel and clean lubricant is para [0054] discloses the ration of hydrocarbon fuel to clean lubricant is 50/1 which is approximately 49.5/1).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the hydrocarbon-to-clean lubricant ratio of Nishikawa in view of Albanese by having provided the ratio, as taught by Svarcas, in order to provide enough of a lubricant to clean the tool, but not to interact with the combustion.
6.	Claims 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burlingame et al. (US 6,834,731; “Burlingame”) in view of Albanese (US 4,483,783).
Regarding claim 13, Burlingame discloses a pneumatic powered fastener driving tool (Figs. 1, 2) comprising:
a housing assembly (see annotated diagram 1 below) including a main compartment assembly and a handle assembly (see annotated diagram 1 below) extending from the main compartment assembly (see annotated diagram 1 below; Figs. 1, 2);
a clean lubricant supply container (21) positioned in the housing assembly (see annotated diagram 1 below; Figs. 2, 3A-3C), and configured to contain a clean lubricant (col. 7 ll. 30-33);
a power supply assembly (see annotated diagram 1 below; col. 3 ll. 57-58) positioned in the housing assembly (see annotated diagram 1 below; Figs. 1, 2);
see annotated diagram 1 below) configured to receive fasteners and supported by the housing assembly (see annotated diagram 1 below; Figs. 1, 2);
a fastener driving assembly (col. 10 ll. 29-50) positioned in the housing assembly (see annotated diagram 1 below; Figs. 1, 2);
a trigger mechanism assembly (see annotated diagram 1 below) supported by the handle assembly (see annotated diagram 1 below; Figs. 1, 2); and
a workpiece contact element assembly (40) supported by the housing assembly (see annotated diagram 1 below; Figs. 1, 2).
Burlingame fails to disclose wherein the clean lubricant includes a light mineral based oil that does not gel or solidify with time under the pneumatic powered fastener driving tool conditions.
However, Albanese teaches a clean lubricant includes a light mineral based oil (col. 5 ll. 4) that does not gel or solidify with time under the combustion powered automotive engine conditions (the viscosity of Drakeol 7 is 12 cSt = 70.56 SUS at 100°F (See attached NPL). Based on the mineral oil specifications disclosed in the instant application, the clean oil lubricant has a viscosity lower than 200 SUS at 100°F, in order to provide the non-gelling characteristic. If the viscosity of the Drakeol 7 disclosed in Albanese meets these requirements, it would not gel under the combustion powered engine.
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the clean oil lubricant of Burlingame by having provided the Drakeol 7, as taught by Albanese, in order to col. 3 ll. 42-48) that would aid in the efficient operation of said engine.



    PNG
    media_image1.png
    496
    441
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 14, Burlingame in view of Albanese disclose the clean lubricant is a light mineral based oil.
However, Burlingame in view of Albanese fail to disclose the clean lubricant is a light mineral based oil with an evaporation time lower than 200 hours per gram at room temperature.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the aforementioned evaporation time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the light mineral oil (Drakeol 7) of Albanese has very similar characteristic to Drakeol 9 and Drakeol 10. The evaporation time of the Drakeol 7 would therefore be similar to that of  the Drakeol 9 and Drakeol 10. (See attached NPL).
Regarding claim 16, Burlingame discloses a pneumatic powered fastener driving tool (Figs. 1, 2) lubricant supply container (20; col. 3 ll. 30-33) assembly comprising: 
a container (21); 
a clean lubricant in the container (21; col. 3 ll. 30-33); and
a connector (22, 23) configured to connect the container (21) to a housing assembly (see annotated diagram 1 above) of a pneumatic powered fastener driving tool (Figs. 1, 2; col. 4 ll. 39-43).
Burlingame fails to disclose wherein the clean lubricant includes a light mineral based oil that does not gel or solidify with time under the pneumatic powered fastener driving tool conditions.
col. 5 ll. 4) that does not gel or solidify with time under the combustion powered automotive engine conditions (the viscosity of Drakeol 7 is 12 cSt = 70.56 SUS at 100°F (See attached NPL). Based on the mineral oil specifications disclosed in the instant application, the clean oil lubricant has a viscosity lower than 200 SUS at 100°F, in order to provide the non-gelling characteristic. If the viscosity of the Drakeol 7 disclosed in Albanese meets these requirements, it would not gel under the combustion powered engine.
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the clean oil lubricant of Burlingame by having provided the Drakeol 7, as taught by Albanese, in order to provide the engine with a lubricating cleaning agent (col. 3 ll. 42-48) that would aid in the efficient operation of said engine.
Regarding claim 17, Burlingame in view of Albanese disclose the clean lubricant is a light mineral based oil.
However, Burlingame in view of Albanese fail to disclose the clean lubricant is a light mineral based oil with an evaporation time lower than 200 hours per gram at room temperature.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the aforementioned evaporation time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the light mineral oil (Drakeol 7) of Albanese has very similar characteristic to Drakeol 9 and Drakeol 10. The evaporation time of the Drakeol 7 
Response to Arguments
7.	Applicant's arguments filed on January 25th 2021 have been fully considered but they are not persuasive. 
Applicant’s representative (AR) argues that it would not have been obvious to modify Nishikawa to utilize the Drakeol 7 of Albanese at the time of Applicant’s filing…Applicant submits that the light mineral based oil of Albanese is sued in a very different manner from the present invention. Examiner asserts that Drakeol is used in the mechanical parts of a transformer. Examiner asserts that the mechanical elements of the driving tool of Nishikawa would benefit from the non-gelling properties of Albanese due to allowing a loose flowing material to keep the moving elements lubricated and cool.
AR argues that Albanese makes no mention of combining Drakeol 7 with a hydrocarbon utilized to power a combustion powered fastener driving tool. Examiner asserts that Drakeol contains white mineral oils which are among the most versatile petroleum products, which are hydrocarbons. Combining these two hydrocarbons would be obvious to one having ordinary skill in the art.
AR argues that Nishikawa fails to disclose wherein the clan lubricant includes a light mineral based oil that does not gel or solidify with time under the combustion powered fastener driving tool conditions. Examiner asserts that Albanese teaches a clean lubricant includes a light mineral based oil (col. 5 ll. 4) that does not gel or solidify with time under the combustion powered automotive engine conditions (the viscosity of Drakeol 7 is 12 cSt = 70.56 SUS at 100°F).
In re Stevens, 101 USPQ 284 (CCPA 1954).
AR argues that Burlingame discloses the clean lubricant is utilized for the shelves. Examiner asserts that claims are given their broadest, reasonable interpretation, and in the instant case, Burlingame reads on the limitations of claims 13 and 16. Claims 13 and 16 just require the lubricant to not gel or solidify during the use of the tool. Burlingame discloses this.
The amendments regarding the claim objection has been considered and deemed persuasive. The claim objection has been withdrawn.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI, can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731